IN THE SUPREME COURT OF THE STATE OF NEVADA


                                                                            No, 69443

                                   vs.
                     THE STATE OF NEVADA,
                                       Respondent.

                                                                            No. 69636"

                                   vs.                                             FILED
                     THE STATE OF NEVADA,
                                       Respondent.                                  FEB 1 2 2016
                                                                                   TRAME KJINDENIAN


                                                                              BY
                                                                                       DEPUTYCLE


                                          ORDER DISMISSING APPEALS

                                 These appeals were initiated by the filing of pro se notices of
                     appeal. Eighth Judicial District Court, Clark County; Douglas Smith,
                     Judge.
                                 Appellant's notices of appeal fail to designate any appealable
                     decisions of the district court. Accordingly, we
                                 ORDER these appeals DISMISSED.




                     Saitta                                     Pickering



SUPREME COURT
     OF
   NEVADA

(0) 1947A 99741g9M
                cc: Hon. Douglas Smith, District Judge
                     Nguyen & Lay
                     Nicki Boyd
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
           OF
     NEVADA


101 1947
                                                  2